Exhibit 10.1

APPROACH RESOURCES INC.

2018 Long Term Incentive Plan

1.        Purpose. The purpose of the Approach Resources Inc. 2018 Long Term
Incentive Plan (as amended from time to time, the “Plan”) is to provide a means
through which (a) Approach Resources Inc., a Delaware corporation (the
“Company”), and its Affiliates may attract, retain and motivate qualified
persons as employees, directors and consultants, thereby enhancing the
profitable growth of the Company and its Affiliates and (b) persons upon whom
the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership or awards the value of which is tied to the performance of the
Company, thereby further aligning their interests with those of the stockholders
of the Company, and to more closely link compensation with Company performance.
Accordingly, the Plan provides for the grant of Options, SARs, Restricted Stock,
Restricted Stock Units, Stock Awards, Dividend Equivalents, Other Stock-Based
Awards, Cash Awards, Substitute Awards, Performance Awards, or any combination
of the foregoing, as determined by the Committee in its sole discretion.

2.        Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:

(a)        “Affiliate” means any corporation, partnership, limited liability
company, limited liability partnership, association, trust or other organization
that, directly or indirectly, controls, is controlled by, or is under common
control with, the Company. For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
50% of the securities having ordinary voting power for the election of directors
of the controlled entity or organization or (ii) to direct or cause the
direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities, by contract,
or otherwise.

(b)        “ASC Topic 718” means the Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation – Stock Compensation,
as amended or any successor accounting standard.

(c)        “Award” means any Option, SAR, Restricted Stock, Restricted Stock
Unit, Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash Award,
Substitute Award or Performance Award, together with any other right or
interest, granted under the Plan.

(d)        “Award Agreement” means any written instrument (including any
employment, severance or change in control agreement) that sets forth the terms,
conditions, restrictions and/or limitations applicable to an Award, in addition
to those set forth under the Plan.

(e)        “Board” means the Board of Directors of the Company.

(f)        “Cash Award” means an Award denominated in cash granted under
Section 6(i).

(g)        “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events after the Effective
Date: (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which shares of Stock
would be converted into cash, securities or other property, other than a merger
of the Company in which the holders of Stock immediately prior to the merger
have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, (ii) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all, of the assets of the Company and its subsidiaries to any
other person or entity (other than an Affiliate of the Company), (iii) the
stockholders of the Company approve any plan or proposal for liquidation or
dissolution of the Company, (iv) any person or entity, including a “group” as
contemplated by section 13(d)(3) of the Exchange Act, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the total voting power of Stock or (v) the Incumbent Directors cease for
any reason to constitute at least a majority of the Board.

Notwithstanding the foregoing, for purposes of an Award that provides for a
deferral of compensation under the Nonqualified Deferred Compensation Rules, to
the extent the impact of a Change in Control on such Award would subject a
Participant to additional taxes under the Nonqualified Deferred Compensation
Rules, a Change in Control for purposes of




 

--------------------------------------------------------------------------------

 

such Award will mean both a Change in Control and a “change in the ownership of
a corporation,” “change in the effective control of a corporation,” or a “change
in the ownership of a substantial portion of a corporation’s assets” within the
meaning of the Nonqualified Deferred Compensation Rules as applied to the
Company.

(h)        “Change in Control Price” means the amount determined in the
following clause (i), (ii), (iii), (iv) or (v), whichever the Committee
determines is applicable, as follows: (i) the price per share offered to holders
of Stock in any merger or consolidation, (ii) the per share Fair Market Value of
the Stock immediately before the Change in Control or other event without regard
to assets sold in the Change in Control or other event and assuming the Company
has received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed per share of Stock in a dissolution
transaction, (iv) the price per share offered to holders of Stock in any tender
offer or exchange offer whereby a Change in Control or other event takes place,
or (v) if such Change in Control or other event occurs other than pursuant to a
transaction described in clauses (i), (ii), (iii), or (iv) of this Section 2(h),
the value per share of the Stock that may otherwise be obtained with respect to
such Awards or to which such Awards track, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Awards. In the event that the consideration offered to
stockholders of the Company in any transaction described in this Section 2(h) or
in Section 8(e) consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash and such determination shall be binding on all affected
Participants to the extent applicable to Awards held by such Participants.

(i)         “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

(j)         “Committee” means a committee of two or more directors designated by
the Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Qualified Members.

(k)        “Dividend Equivalent” means a right, granted to an Eligible Person
under Section 6(g), to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

(l)         “Effective Date” means June 6, 2018.

(m)       “Eligible Person” means any individual who, as of the date of grant of
an Award, is an officer, employee or consultant of the Company or of any of its
Affiliates, and any other person who provides services to the Company or any of
its Affiliates, including directors of the Company; provided, however, that, any
such individual must be an “employee” of the Company or any of its parents or
subsidiaries within the meaning of General Instruction A.1(a) to Form S-8 if
such individual is granted an Award that may be settled in Stock. An employee on
leave of absence may be an Eligible Person.

(n)        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.

(o)        “Fair Market Value” of a share of Stock means, as of any specified
date, (i) if the Stock is listed on a national securities exchange, the closing
sales price of the Stock, as reported on the stock exchange composite tape on
that date (or if no sales occur on such date, on the last preceding date on
which such sales of the Stock are so reported); (ii) if the Stock is not traded
on a national securities exchange but is traded over the counter on such date,
the average between the reported high and low bid and asked prices of Stock on
the most recent date on which Stock was publicly traded on or preceding the
specified date; or (iii) in the event Stock is not publicly traded at the time a
determination of its value is required to be made under the Plan, the amount
determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate,
including the Nonqualified Deferred Compensation Rules. Notwithstanding this
definition of Fair Market Value, with respect to one or more Award types, or for
any other purpose for which the Committee must determine the Fair Market Value
under the Plan, the Committee may elect to choose a different measurement date
or methodology for determining Fair Market Value so long as the determination is
consistent with the Nonqualified Deferred Compensation Rules and all other
applicable laws and regulations.

(p)        “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual who becomes a director
following the Effective Date whose election or nomination for election to the
Board was approved by a vote of at least two-thirds of the Incumbent Directors
then on the Board (either by a specific vote




2

--------------------------------------------------------------------------------

 

or by approval of the proxy statement of the Company in which such person is
named as a director nominee without objection to such nomination) shall be an
Incumbent Director. No individual initially elected or nominated as a director
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Director

(q)        “ISO” means an Option intended to be and designated as an “incentive
stock option” within the meaning of Section 422 of the Code.

(r)         “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

(s)        “Nonstatutory Option” means an Option that is not an ISO.

(t)         “Option” means a right, granted to an Eligible Person under
Section 6(b), to purchase Stock at a specified price during specified time
periods, which may either be an ISO or a Nonstatutory Option.

(u)        “Other Stock-Based Award” means an Award granted to an Eligible
Person under Section 6(h).

(v)         “Participant” means a person who has been granted an Award under the
Plan that remains outstanding, including a person who is no longer an Eligible
Person.

(w)       “Performance Award” means an award granted to an Eligible Person under
Section 6(k), the grant, vesting, exercisability and/or settlement of which
(and/or the timing or amount thereof) is subject to the achievement of one or
more performance goals specified by the Committee.

(x)         “Qualified Member” means a member of the Board who is (i) a
“non-employee director” within the meaning of Rule 16b-3(b)(3) and (ii)
“independent” under the listing standards or rules of the securities exchange
upon which the Stock is traded, but only to the extent such independence is
required in order to take the action at issue pursuant to such standards or
rules.

(y)         “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) that is subject to certain restrictions and to a risk of
forfeiture.

(z)         “Restricted Stock Unit” means a right, granted to an Eligible Person
under Section 6(e), to receive Stock, cash or a combination thereof at the end
of a specified period (which may or may not be coterminous with the vesting
schedule of the Award).

(aa)       “Rule 16b-3” means Rule 16b-3, promulgated by the SEC under
Section 16 of the Exchange Act.

(bb)      “SAR” means a stock appreciation right granted to an Eligible Person
under Section 6(c).

(cc)       “SEC” means the Securities and Exchange Commission.

(dd)      “Securities Act” means the Securities Act of 1933, as amended from
time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.

(ee)      “Stock” means the Company’s Common Stock, par value $0.01 per share,
and such other securities as may be substituted (or re-substituted) for Stock
pursuant to Section 8.

(ff)        “Stock Award” means unrestricted shares of Stock granted to an
Eligible Person under Section 6(f).

(gg)       “Substitute Award” means an Award granted under Section 6(j).

3.        Administration.

(a)        Authority of the Committee. The Plan shall be administered by the
Committee except to the extent the Board elects to administer the Plan, in which
case references herein to the “Committee” shall be deemed to include references
to the “Board.” Subject to the express provisions of the Plan, Rule 16b-3 and
other applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to:

(i) designate Eligible Persons as Participants;

(ii) determine the type or types of Awards to be granted to an Eligible Person;

(iii) determine the number of shares of Stock or amount of cash to be covered by
Awards;




3

--------------------------------------------------------------------------------

 

 

(iv) determine the terms and conditions of any Award, including whether, to what
extent and under what circumstances Awards may be vested, settled, exercised,
cancelled or forfeited (including conditions based on continued employment or
service requirements or the achievement of one or more performance goals);

(v) modify, waive or adjust any term or condition of an Award that has been
granted, which may include the acceleration of vesting, waiver of forfeiture
restrictions, modification of the form of settlement of the Award (for example,
from cash to Stock or vice versa), early termination of a performance period, or
modification of any other condition or limitation regarding an Award;

(vi) determine the treatment of an Award upon a termination of employment or
other service relationship;

(vii) impose a holding period with respect to an Award or the shares of Stock
received in connection with an Award;

(viii) interpret and administer the Plan and any Award Agreement;

(ix) correct any defect, supply any omission or reconcile any inconsistency in
the Plan, in any Award, or in any Award Agreement; and

(x) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
stockholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.

(b)        Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to an Eligible Person who is then subject to
Section 16 of the Exchange Act in respect of the Company, where such action is
not taken by the full Board, may be taken either (i) by a subcommittee,
designated by the Committee, composed solely of two or more Qualified Members,
or (ii) by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself or herself from such action; provided, however,
that upon such abstention or recusal, the Committee remains composed solely of
two or more Qualified Members. Such action, authorized by such a subcommittee or
by the Committee upon the abstention or recusal of such non-Qualified Member(s),
shall be the action of the Committee for purposes of the Plan. For the avoidance
of doubt, the full Board may take any action relating to an Award granted or to
be granted to an Eligible Person who is then subject to Section 16 of the
Exchange Act in respect of the Company.

(c)        Delegation of Authority. The Committee may delegate any or all of its
powers and duties under the Plan to a subcommittee of directors or to any
officer of the Company, including the power to perform administrative functions
and grant Awards; provided, however, that such delegation does not (i) violate
state or corporate law or (ii) result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company. Upon any such delegation, all references
in the Plan to the “Committee,” other than in Section 8, shall be deemed to
include any subcommittee or officer of the Company to whom such powers have been
delegated by the Committee. Any such delegation shall not limit the right of
such subcommittee members or such an officer to receive Awards; provided,
however, that such subcommittee members and any such officer may not grant
Awards to himself or herself, a member of the Board, or any executive officer of
the Company or an Affiliate, or take any action with respect to any Award
previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or an Affiliate. The Committee may also appoint
agents who are not executive officers of the Company or members of the Board to
assist in administering the Plan, provided, however, that such individuals may
not be delegated the authority to grant or modify any Awards that will, or may,
be settled in Stock.

(d)        Limitation of Liability. The Committee and each member thereof shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or any of its Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.

(e)        Participants in Non-U.S. Jurisdictions. Notwithstanding any provision
of the Plan to the contrary, to comply with applicable laws in countries other
than the United States in which the Company or any of its Affiliates




4

--------------------------------------------------------------------------------

 

operates or has employees, directors or other service providers from time to
time, or to ensure that the Company complies with any applicable requirements of
foreign securities exchanges, the Committee, in its sole discretion, shall have
the power and authority to: (i) determine which of the Company’s Affiliates
shall be covered by the Plan; (ii) determine which Eligible Persons outside the
United States are eligible to participate in the Plan; (iii) modify the terms
and conditions of any Award granted to Eligible Persons outside the United
States to comply with applicable foreign laws or listing requirements of any
foreign exchange; (iv) establish sub-plans and modify exercise procedures and
other terms and procedures, to the extent such actions may be necessary or
advisable (any such sub-plans and/or modifications shall be attached to the Plan
as appendices), provided, however, that no such sub-plans and/or modifications
shall increase the share limitations contained in Section 4(a); and (v) take any
action, before or after an Award is granted, that it deems advisable to comply
with any applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.

4.        Stock Subject to Plan.

(a)        Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with Section 8, 6,950,000 shares of Stock are reserved and
available for delivery with respect to Awards, and the same number of shares
shall be available for the issuance of shares upon the exercise of ISOs. In
addition, any shares of Stock that, as of the Effective Date, remain available
for issuance under the Approach Resources Inc. 2007 Stock Incentive Plan shall
be available for delivery with respect to Awards under the Plan. The shares of
Stock to be delivered under the Plan shall be made available from (i) authorized
but unissued shares of Stock, (ii) Stock held in the treasury of the Company, or
(iii) previously issued shares of Stock reacquired by the Company, including
shares purchased on the open market.

(b)        Application of Limitation to Grants of Awards. Subject to Section 
4(b)(v), no Award may be granted if the number of shares of Stock that may be
delivered in connection with such Award exceeds the number of shares of Stock
remaining available under the Plan minus the number of shares of Stock issuable
in settlement of or relating to then-outstanding Awards. The Committee shall
have sole discretion to determine the manner in which shares of Stock reserved
and available for delivery with respect to Awards are counted and may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award. Without
limiting the discretion of the Committee under this Section 4(b), unless
otherwise determined by the Committee, the following rules shall apply for the
purpose of determining the number of shares of Stock available for grant of
Awards under the Plan:

(i)        Options, Restricted Stock and Stock Awards. The grant of Options,
Restricted Stock or Stock Awards shall reduce the number of shares of Stock
reserved and available for delivery with respect to Awards under the Plan by the
number of shares of Stock subject to such an Award.

(ii)        SARs. The grant of SARs that may be paid or settled (A) only in
Stock or (B) in either cash or Stock shall reduce the number of shares of Stock
reserved and available for delivery with respect to Awards by the number of
shares subject to such an Award. The grant of SARs that may be paid or settled
only for cash shall not affect the number of shares of Stock reserved and
available for delivery with respect to Awards under the Plan.

(iii)        Restricted Stock Units. The grant of Restricted Stock Units that
may be paid or settled (A) only in Stock or (B) in either cash or Stock shall
reduce the number of shares of Stock reserved and available for delivery with
respect to Awards under the Plan by the number of shares subject to such an
Award; provided, however, that upon settlement of the Award, the excess, if any,
of the number of shares of Stock that had been subject to such Award over the
number of shares of Stock issued upon its settlement shall again be available
for delivery with respect to Awards under the Plan (except as otherwise
prohibited by Section 4(b)(vi)). The grant of Restricted Stock Units that may be
paid or settled only for cash shall not affect the number of shares of Stock
reserved and available for delivery with respect to Awards under the Plan.

(iv)        Performance Awards, Other Stock-Based Awards, Dividend Equivalents,
Cash Awards and Substitute Awards. The grant of a Performance Award, Other
Stock-Based Award or Dividend Equivalent in the form of Stock or that may be
paid or settled (A) only in Stock or (B) in either Stock or cash shall reduce
the number of shares of Stock reserved and available for delivery with respect
to Awards under the Plan by the number of shares subject to such an Award;
provided, however, that upon settlement of the Award, the excess, if any, of the
number of shares of Stock that had been subject to such Award over the number of
shares of Stock issued upon its settlement shall again be available for delivery




5

--------------------------------------------------------------------------------

 

with respect to Awards under the Plan (except as otherwise prohibited by Section
4(b)(vi)). The grant of a Cash Award or a Performance Award, Other Stock-Based
Award, Dividend Equivalent or Substitute Award that may be paid or settled only
for cash shall not affect the number of shares of Stock reserved and available
for delivery with respect to Awards under the Plan. Notwithstanding any
provision herein, subject to the listing rules of the stock exchange, if any, on
which the Stock is listed, shares of Stock delivered with respect to Substitute
Awards granted in assumption of, or in substitution for, awards held by
individuals who become Eligible Persons as a result of a merger, consolidation
or acquisition of another entity or the assets of another entity by or with the
Company or an Affiliate shall not reduce the number of shares of Stock reserved
and available for delivery with respect to Awards under the Plan; provided,
however, that such Substitute Awards issued in connection with the assumption
of, or in substitution for, outstanding options intended to qualify as ISOs
shall count against the limitation with respect to shares that may be issued
upon the exercise of ISOs provided in Section 4(a).

(v)        Cancellation, Forfeiture and Termination. If an Award (or a portion
thereof) referred to in Sections 4(b)(i), (ii), (iii) or (iv) (other than an
Award that may be paid or settled only in cash) is canceled or forfeited, or
terminates, expires or lapses, for any reason, the shares of Stock then subject
to such Award (or such portion thereof) shall again be available for delivery
with respect to Awards under the Plan. In addition, any shares subject to awards
under the Approach Resources Inc. 2007 Stock Incentive Plan that, following the
Effective Date, are forfeited, cancelled or terminated, expire unexercised or
are settled in cash in lieu of Stock shall again be available for delivery with
respect to Awards under the Plan.

(vi)        No Liberal Share Recycling. The number of shares of Stock reserved
and available for delivery with respect to Awards under the Plan shall not be
increased by (A) the number of shares of Stock delivered or withheld to pay the
exercise price of any Award, (B) the number of shares of Stock delivered or
withheld to pay taxes due or potentially payable in connection with any
transaction involving an Award, or (C) the number of shares of Stock reserved
for issuance upon the grant of a SAR to the extent the number of reserved shares
exceeds the number of shares actually issued upon exercise of the SAR.

5.        Eligibility; Director Award Limitations.

(a)        Awards may be granted under the Plan only to Eligible Persons.

(b)        In each calendar year during any part of which the Plan is in effect,
a non-employee member of the Board may not be granted Awards having a value
(determined, if applicable, pursuant to ASC Topic 718) on the applicable date(s)
of grant in excess of $500,000, when added to all cash paid to such non-employee
member of the Board during the same calendar year; provided, further that, the
limits set forth in this Section 5(b) shall be without regard to grants of
Awards, if any, made to a non-employee member of the Board during any period in
which such individual was an employee of the Company or of any of its Affiliates
or was otherwise providing services to the Company or to any of its Affiliates
other than in the capacity as a director of the Company.

6.        Specific Terms of Awards.

(a)        General. Awards may be granted on the terms and conditions set forth
in this Section 6.

(i)        Stand-Alone or Tandem Awards. Awards granted under the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with any other Award.

(ii)        Additional Terms. The Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine.

(iii)        Minimum Vesting Period. The minimum vesting or forfeiture
restriction period with respect to Awards (other than Performance Awards)
subject to a continued employment or service requirement that are settled in
Stock shall be one year and the minimum performance period with respect to
Performance Awards shall be one year.

(b)        Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:

(i)        Exercise Price. Each Award Agreement evidencing an Option shall state
the exercise price per share of Stock (the “Exercise Price”) established by the
Committee; provided, however, that except as provided in Section 6(j) or in
Section 8, the Exercise Price of an Option shall not be less than the greater of
(A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the




6

--------------------------------------------------------------------------------

 

case of an ISO granted to an individual who owns stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or its
parent or any of its subsidiaries, 110% of the Fair Market Value per share of
the Stock on the date of grant). Notwithstanding the foregoing, the Exercise
Price of a Nonstatutory Option may be less than 100% of the Fair Market Value
per share of Stock as of the date of grant of the Option if the Option (1) does
not provide for a deferral of compensation by reason of satisfying the
short-term deferral exception set forth in the Nonqualified Deferred
Compensation Rules or (2) provides for a deferral of compensation and is
compliant with the Nonqualified Deferred Compensation Rules.

(ii)        Time and Method of Exercise; Other Terms. The Committee shall
determine the methods by which the Exercise Price may be paid or deemed to be
paid, the form of such payment, including cash or cash equivalents, Stock
(including previously owned shares or through a cashless exercise, i.e., “net
settlement”, a broker-assisted exercise, or other reduction of the amount of
shares otherwise issuable pursuant to the Option), other Awards or awards
granted under other plans of the Company or any Affiliate, other property, or
any other legal consideration the Committee deems appropriate (including notes
or other contractual obligations of Participants to make payment on a deferred
basis), the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including the delivery of Restricted Stock subject to
Section 6(d), and any other terms and conditions of any Option. In the case of
an exercise whereby the Exercise Price is paid with Stock, such Stock shall be
valued based on the Stock’s Fair Market Value as of the date of exercise. No
Option may be exercisable for a period of more than ten years following the date
of grant of the Option (or in the case of an ISO granted to an individual who
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or its parent or any of its subsidiaries, for a
period of more than five years following the date of grant of the ISO).

(iii)        ISOs. The terms of any ISO granted under the Plan shall comply in
all respects with the provisions of Section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs (including any SAR
in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be exercised, so as to disqualify
either the Plan or any ISO under Section 422 of the Code, unless the Participant
has first requested the change that will result in such disqualification. ISOs
shall not be granted more than ten years after the earlier of the adoption of
the Plan or the approval of the Plan by the Company’s stockholders.
Notwithstanding the foregoing, to the extent that the aggregate Fair Market
Value of shares of Stock subject to an ISO and the aggregate Fair Market Value
of shares of stock of any parent or subsidiary corporation (within the meaning
of Sections 424(e) and (f) of the Code) subject to any other incentive stock
options of the Company or a parent or subsidiary corporation (within the meaning
of Sections 424(e) and (f) of the Code) that are exercisable for the first time
by a Participant during any calendar year exceeds $100,000, or such other amount
as may be prescribed under Section 422 of the Code, such excess shall be treated
as Nonstatutory Options in accordance with the Code. As used in the previous
sentence, Fair Market Value shall be determined as of the date the ISO is
granted. If a Participant shall make any disposition of shares of Stock issued
pursuant to an ISO under the circumstances described in Section 421(b) of the
Code (relating to disqualifying dispositions), the Participant shall notify the
Company of such disposition within the time provided to do so in the applicable
award agreement.

(iv)        No Dividends/Dividend Equivalent Rights. No dividends or Dividend
Equivalents shall be granted in connection with an Option.

(c)        SARs. The Committee is authorized to grant SARs to Eligible Persons
on the following terms and conditions:

(i)        Right to Payment. An SAR is a right to receive, upon exercise
thereof, the excess of (A) the Fair Market Value of one share of Stock on the
date of exercise over (B) the grant price of the SAR as determined by the
Committee.

(ii)        Grant Price. Each Award Agreement evidencing an SAR shall state the
grant price per share of Stock established by the Committee; provided, however,
that except as provided in Section 6(j) or in Section 8, the grant price per
share of Stock subject to an SAR shall not be less than the greater of (A) the
par value per share of the Stock or (B) 100% of the Fair Market Value per share
of the Stock as of the date of grant of the SAR. Notwithstanding the foregoing,
the grant price of an SAR may be less than 100% of the Fair Market Value per
share of Stock subject to an SAR as of the date of grant of the SAR if the SAR
(1) does not provide for a deferral of compensation by reason of satisfying the
short-term deferral exception set forth in the Nonqualified Deferred
Compensation Rules or (2) provides for a deferral of compensation and is
compliant with the Nonqualified Deferred Compensation Rules.




7

--------------------------------------------------------------------------------

 

 

(iii)        Method of Exercise and Settlement; Other Terms. The Committee shall
determine the form of consideration payable upon settlement, the method by or
forms in which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR. SARs may be either
free-standing or granted in tandem with other Awards. No SAR may be exercisable
for a period of more than ten years following the date of grant of the SAR.

(iv)        Rights Related to Options. An SAR granted in connection with an
Option shall entitle a Participant, upon exercise, to surrender that Option or
any portion thereof, to the extent unexercised, and to receive payment of an
amount determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised. The
Option shall then cease to be exercisable to the extent surrendered. SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.

(v)        No Dividends/Dividend Equivalent Rights. No dividends or Dividend
Equivalents shall be granted in connection with an SAR.

(d)        Restricted Stock. The Committee is authorized to grant Restricted
Stock to Eligible Persons on the following terms and conditions:

(i)        Restrictions. Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose. Except as provided in Section 7(a)(iii) and Section 
7(a)(iv), during the restricted period applicable to the Restricted Stock, the
Restricted Stock may not be sold, transferred, pledged, hedged, hypothecated,
margined or otherwise encumbered by the Participant.

(ii)        Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may allow a Participant to elect, or may
require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards or deferred without interest to the date of
vesting of the associated Award of Restricted Stock. Any dividends paid on an
Award of Restricted Stock shall be subject to the same restrictions and risk of
forfeiture as such Award and shall not be paid unless and until such Award has
vested and is no longer subject to restrictions.

(e)        Restricted Stock Units. The Committee is authorized to grant
Restricted Stock Units to Eligible Persons on the following terms and
conditions:

(i)        Award and Restrictions. Restricted Stock Units shall be subject to
such restrictions (which may include a risk of forfeiture) as the Committee may
impose.

(ii)        Settlement. Settlement of vested Restricted Stock Units shall occur
upon vesting or upon expiration of the deferral period specified for such
Restricted Stock Units by the Committee (or, if permitted by the Committee, as
elected by the Participant). Restricted Stock Units shall be settled by delivery
of (A) a number of shares of Stock equal to the number of Restricted Stock Units
for which settlement is due, or (B) cash in an amount equal to the Fair Market
Value of the specified number of shares of Stock equal to the number of
Restricted Stock Units for which settlement is due, or a combination thereof, as
determined by the Committee at the date of grant or thereafter. Any dividends or
Dividend Equivalents paid on an Award of Restricted Stock Units shall be subject
to the same restrictions and risk of forfeiture as such Restricted Stock Units
and shall not be paid unless and until such Restricted Stock Units have vested
and are no longer subject to restrictions.

(f)        Stock Awards. The Committee is authorized to grant Stock Awards to
Eligible Persons as a bonus, as additional compensation, or in lieu of cash
compensation any such Eligible Person is otherwise entitled to receive, in such
amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate. Any dividends paid on a Stock Award shall be
subject to the same restrictions and risk of forfeiture as such Stock Award and
shall not be paid unless and until such Stock Award has vested and is no longer
subject to restrictions.

(g)        Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons, entitling any such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock.
Dividend Equivalents may only be awarded in connection with another Award (other
than an Award of Restricted Stock, a Stock Award, a Stock Option or an SAR). The
Committee may provide that Dividend Equivalents shall be deemed to have been
reinvested in additional Stock, Awards, or




8

--------------------------------------------------------------------------------

 

other investment vehicles or accrued in a bookkeeping account without interest.
Notwithstanding any provision of the Plan to the contrary, Dividend Equivalents
shall be subject to the same restrictions and risk of forfeiture as the Award
with respect to which the dividends accrue and shall not be paid unless and
until such Award has vested and been earned.

(h)        Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Committee, and
Awards valued by reference to the book value of Stock or the value of securities
of, or the performance of, specified Affiliates of the Company. The Committee
shall determine the terms and conditions of such Other Stock-Based Awards. Stock
delivered pursuant to an Other-Stock Based Award in the nature of a purchase
right granted under this Section 6(h) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including cash,
Stock, other Awards, or other property, as the Committee shall determine. Any
dividends paid on an Award denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or related to, Stock shall be subject to
the same restrictions and risk of forfeiture as such Award and shall not be paid
unless and until such Award has vested and is no longer subject to restrictions.

(i)        Cash Awards. The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of, a supplement to, or in lieu of any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms as the Committee in its discretion determines to be
appropriate.

(j)        Substitute Awards; No Repricing. Awards may be granted in
substitution or exchange for any other Award granted under the Plan or under
another plan of the Company or an Affiliate or any other right of an Eligible
Person to receive payment from the Company or an Affiliate provided, however,
that any such substitution or exchange shall not be effected in order to take
any action that would be considered a “repricing” of an Option or SAR under the
applicable listing standards of the national securities exchange on which the
Stock is listed (if any). Awards may also be granted under the Plan in
substitution for awards held by individuals who become Eligible Persons as a
result of a merger, consolidation or acquisition of another entity or the assets
of another entity by or with the Company or an Affiliate. Such Substitute Awards
referred to in the immediately preceding sentence that are Options or SARs may
have an exercise price that is less than the Fair Market Value of a share of
Stock on the date of the substitution if such substitution complies with the
Nonqualified Deferred Compensation Rules and other applicable laws and exchange
rules. Except as provided in this Section 6(j) or in Section 8, without the
approval of the stockholders of the Company, the terms of outstanding Awards may
not be amended to (i) reduce the Exercise Price or grant price of an outstanding
Option or SAR, (ii) grant a new Option, SAR or other Award in substitution for,
or upon the cancellation of, any previously granted Option or SAR that has the
effect of reducing the Exercise Price or grant price thereof, (iii) exchange any
Option or SAR for Stock, cash or other consideration when the Exercise Price or
grant price per share of Stock under such Option or SAR exceeds the Fair Market
Value of a share of Stock or (iv) take any other action that would be considered
a “repricing” of an Option or SAR under the applicable listing standards of the
national securities exchange on which the Stock is listed (if any).

(k)        Performance Awards. The Committee is authorized to designate any of
the Awards granted under the foregoing provisions of this Section 6 as
Performance Awards. The Committee may use such criteria and other measures of
performance as it may deem appropriate in establishing any performance goals
applicable to a Performance Award, and may exercise its discretion to reduce or
increase the amounts payable under any Performance Award. Performance goals may
differ among Performance Awards granted to any one Participant or to different
Participants. The performance period applicable to any Performance Award shall
be set by the Committee in its discretion but shall not exceed ten years.

7.        Certain Provisions Applicable to Awards.

(a)        Limit on Transfer of Awards.

(i)        Except as provided in Sections 7(a)(iii) and (iv), each Option and
SAR shall be exercisable only by the Participant during the Participant’s
lifetime, or by the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution. Notwithstanding anything to the
contrary in this Section 7(a), an ISO shall not be transferable other than by
will or the laws of descent and distribution.

(ii)        Except as provided in Sections 7(a)(i), (iii) and (iv), no Award,
other than a Stock Award, and no right under any such Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.




9

--------------------------------------------------------------------------------

 

 

(iii)        To the extent specifically provided by the Committee, an Award may
be transferred by a Participant without consideration to immediate family
members or related family trusts, limited partnerships or similar entities or on
such terms and conditions as the Committee may from time to time establish.

(iv)        An Award may be transferred pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of a written request for such transfer and a certified copy of such
order.

(b)        Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award Agreement, payments to be made by the
Company or any of its Affiliates upon the exercise or settlement of an Award may
be made in such forms as the Committee shall determine in its discretion,
including cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis (which may
be required by the Committee or permitted at the election of the Participant on
terms and conditions established by the Committee); provided, however, that any
such deferred or installment payments will be set forth in the Award Agreement.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

(c)        Evidencing Stock. The Stock or other securities of the Company
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including in the form of a certificate
issued in the name of the Participant or by book entry, electronic or otherwise,
and shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities are then listed, and any applicable federal, state or other laws, and
the Committee may cause a legend or legends to be inscribed on any such
certificates to make appropriate reference to such restrictions. Further, if
certificates representing Restricted Stock are registered in the name of the
Participant, the Company may retain physical possession of the certificates and
may require that the Participant deliver a stock power to the Company, endorsed
in blank, related to the Restricted Stock.

(d)        Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee shall determine, but shall
not be granted for less than the minimum lawful consideration.

(e)        Additional Agreements. Each Eligible Person to whom an Award is
granted under the Plan may be required to agree in writing, as a condition to
the grant of such Award or otherwise, to subject an Award that is exercised or
settled following such Eligible Person’s termination of employment or service to
a general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

8.        Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.

(a)        Existence of Plans and Awards. The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Company, the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

(b)        Additional Issuances. Except as expressly provided herein, the
issuance by the Company of shares of stock of any class, including upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to Awards theretofore granted or the purchase
price per share of Stock, if applicable.

(c)        Subdivision or Consolidation of Shares. The terms of an Award and the
share limitations under the Plan shall be subject to adjustment by the Committee
from time to time, in accordance with the following provisions:

(i)        If at any time, or from time to time, the Company shall subdivide as
a whole (by reclassification, by a Stock split, by the issuance of a
distribution on Stock payable in Stock, or otherwise) the number of shares of
Stock then outstanding into a greater number of shares of Stock or in the event
the Company distributes an extraordinary cash dividend, then, as appropriate
(A) the maximum number of shares of Stock available for delivery with respect to
Awards and applicable limitations with respect to Awards provided in Section 4
and Section 5 (other than cash limits) shall be increased proportionately, and
the kind of shares or other securities available for the Plan shall be
appropriately adjusted, (B) the number




10

--------------------------------------------------------------------------------

 

of shares of Stock (or other kind of shares or securities) that may be acquired
under any then outstanding Award shall be increased proportionately, and (C) the
price (including the Exercise Price or grant price) for each share of Stock (or
other kind of shares or securities) subject to then outstanding Awards shall be
reduced proportionately, without changing the aggregate purchase price or value
as to which outstanding Awards remain exercisable or subject to restrictions;
provided, however, that in the case of an extraordinary cash dividend that is
not an Adjustment Event, the adjustment to the number of shares of Stock and the
Exercise Price or grant price, as applicable, with respect to an outstanding
Option or SAR may be made in such other manner as the Committee may determine
that is permitted pursuant to applicable tax and other laws, rules and
regulations.

(ii)        If at any time, or from time to time, the Company shall consolidate
as a whole (by reclassification, by reverse Stock split, or otherwise) the
number of shares of Stock then outstanding into a lesser number of shares of
Stock, then, as appropriate (A) the maximum number of shares of Stock available
for delivery with respect to Awards and applicable limitations with respect to
Awards provided in Section 4 and Section 5 (other than cash limits) shall be
decreased proportionately, and the kind of shares or other securities available
for the Plan shall be appropriately adjusted, (B) the number of shares of Stock
(or other kind of shares or securities) that may be acquired under any then
outstanding Award shall be decreased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
increased proportionately, without changing the aggregate purchase price or
value as to which outstanding Awards remain exercisable or subject to
restrictions.

(d)        Recapitalization. In the event of any change in the capital structure
or business of the Company or other corporate transaction or event that would be
considered an “equity restructuring” within the meaning of ASC Topic 718 and, in
each case, that would result in an additional compensation expense to the
Company pursuant to the provisions of ASC Topic 718, if adjustments to Awards
with respect to such event were discretionary or otherwise not required (each
such an event, an “Adjustment Event”), then the Committee shall equitably adjust
(i) the aggregate number or kind of shares that thereafter may be delivered
under the Plan, (ii) the number or kind of shares or other property (including
cash) subject to an Award, (iii) the terms and conditions of Awards, including
the purchase price or Exercise Price of Awards and performance goals, as
applicable, and (iv) the applicable limitations with respect to Awards provided
in Section 4 and Section 5 (other than cash limits) to equitably reflect such
Adjustment Event (“Equitable Adjustments”). In the event of any change in the
capital structure or business of the Company or other corporate transaction or
event that would not be considered an Adjustment Event, and is not otherwise
addressed in this Section 8, the Committee shall have complete discretion to
make Equitable Adjustments (if any) in such manner as it deems appropriate with
respect to such other event.

(e)        Change in Control and Other Events. In the event of a Change in
Control or other changes in the Company or the outstanding Stock by reason of a
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change occurring after the date of the grant of any Award, the
Committee, acting in its sole discretion without the consent or approval of any
holder, may exercise any power enumerated in Section 3 (including the power to
accelerate vesting, waive any forfeiture conditions or otherwise modify or
adjust any other condition or limitation regarding an Award) and may also effect
one or more of the following alternatives, which may vary among individual
holders and which may vary among Awards held by any individual holder:

(i) accelerate the time of exercisability of an Award so that such Award may be
exercised in full or in part for a limited period of time on or before a date
specified by the Committee, after which specified date all unexercised Awards
and all rights of holders thereunder shall terminate;

(ii) redeem in whole or in part outstanding Awards by requiring the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Awards held by such holders (irrespective of whether such Awards are then vested
or exercisable) as of a date, specified by the Committee, in which event the
Committee shall thereupon cancel such Awards and pay to each holder an amount of
cash or other consideration per Award (other than a Dividend Equivalent or Cash
Award, which the Committee may separately require to be surrendered in exchange
for cash or other consideration determined by the Committee in its discretion)
equal to the Change in Control Price, less the Exercise Price with respect to an
Option and less the grant price with respect to a SAR, as applicable to such
Awards; provided, however, that to the extent the Exercise Price of an Option or
the grant price of an SAR exceeds the Change in Control Price, such Award may be
cancelled for no consideration; or

(iii) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control or other such event (including the
substitution, assumption, or continuation of Awards by the successor company or
a parent or subsidiary thereof);

provided, however, that so long as the event is not an Adjustment Event, the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding. If an Adjustment Event occurs, this Section 8(e)




11

--------------------------------------------------------------------------------

 

shall only apply to the extent it is not in conflict with Section 8(d).
Notwithstanding any provision of the Plan to the contrary, except to the extent
otherwise provided in any applicable Award Agreement, any time periods,
conditions or contingencies relating to the vesting, exercise or realization of,
or lapse of restrictions under, an Award granted hereunder shall be accelerated
or waived (assuming with respect to any Performance Awards, all performance
criteria and other conditions are achieved or fulfilled to the maximum extent
possible) so that (x) if no exercise of the Award is required, the Award may be
realized in full on the date of the Change in Control and (y) if exercise of the
Award is required, the Award may be exercised in full beginning on the date of
the Change in Control.

9.        General Provisions.

(a)        Tax Withholding. The Company and any of its Affiliates are authorized
to withhold from any Award granted, or any payment relating to an Award,
including from a distribution of Stock, taxes due or potentially payable in
connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company, its Affiliates
and Participants to satisfy the payment of withholding taxes and other tax
obligations relating to any Award in such amounts as may be determined by the
Committee. The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including the delivery
of cash or cash equivalents, Stock (including previously owned shares, net
settlement, a broker-assisted sale, or other cashless withholding or reduction
of the amount of shares otherwise issuable or delivered pursuant to the Award),
other property, or any other legal consideration the Committee deems
appropriate. Any determination made by the Committee to allow a Participant who
is subject to Rule 16b-3 to pay taxes with shares of Stock through net
settlement or previously owned shares shall be approved by either a committee
made up of solely two or more Qualified Members or the full Board. If such tax
withholding amounts are satisfied through net settlement or previously owned
shares, the maximum number of shares of Stock that may be so withheld or
surrendered shall be the number of shares of Stock that have an aggregate Fair
Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
the Company with respect to such Award, as determined by the Committee.

(b)        Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Affiliates, (ii) interfering in
any way with the right of the Company or any of its Affiliates to terminate any
Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

(c)        Governing Law; Submission to Jurisdiction. All questions arising with
respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Texas, without giving effect to any
conflict of law provisions thereof, except to the extent Texas law is preempted
by federal law. The obligation of the Company to sell and deliver Stock
hereunder is subject to applicable federal and state laws and to the approval of
any governmental authority required in connection with the authorization,
issuance, sale, or delivery of such Stock. With respect to any claim or dispute
related to or arising under the Plan, the Company and each Participant who
accepts an Award hereby consent to the exclusive jurisdiction, forum and venue
of the state and federal courts located in Tarrant County, Texas.

(d)        Severability and Reformation. If any provision of the Plan or any
Award is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of the Plan or any Award Agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to Section 16 of the Exchange Act) or Section 422 of the Code (with
respect to ISOs), then those conflicting terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
(unless the Board or the Committee, as appropriate, has expressly determined
that the Plan or such Award should not comply with Rule 16b-3) or Section 422 of
the Code, in each case, only to the extent Rule 16b-3 and such sections of the
Code are applicable. With respect to ISOs, if the Plan does not contain any
provision required to be included herein under Section 422 of the Code, that
provision shall be deemed to be incorporated herein




12

--------------------------------------------------------------------------------

 

with the same force and effect as if that provision had been set out at length
herein; provided, further, that, to the extent any Option that is intended to
qualify as an ISO cannot so qualify, that Option (to that extent) shall be
deemed a Nonstatutory Option for all purposes of the Plan.

(e)        Unfunded Status of Awards; No Trust or Fund Created. The Plan is
intended to constitute an “unfunded” plan for certain incentive awards. Neither
the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or such Affiliate.

(f)        Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable. Nothing contained in the Plan shall be construed to prevent the
Company or any of its Affiliates from taking any corporate action which is
deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No employee, beneficiary or other person shall
have any claim against the Company or any of its Affiliates as a result of any
such action.

(g)        Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be cancelled, terminated,
or otherwise eliminated with or without consideration.

(h)        Interpretation. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof. Words in the masculine
gender shall include the feminine gender, and, where appropriate, the plural
shall include the singular and the singular shall include the plural. In the
event of any conflict between the terms and conditions of an Award Agreement and
the Plan, the provisions of the Plan shall control. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. References herein to any agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by the Plan.

(i)        Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and the Company shall be relieved of any
further liability for payment of such amounts.

(j)        Conditions to Delivery of Stock. Nothing herein or in any Award
Agreement shall require the Company to issue any shares with respect to any
Award if that issuance would, in the opinion of counsel for the Company,
constitute a violation of the Securities Act, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect. In addition, each Participant who receives an
Award under the Plan shall not sell or otherwise dispose of Stock that is
acquired upon grant, exercise or vesting of an Award in any manner that would
constitute a violation of any applicable federal or state securities laws, the
Plan or the rules, regulations or other requirements of the SEC or any stock
exchange upon which the Stock is then listed. At the time of any exercise of an
Option or SAR, or at the time of any grant of any other Award, the Company may,
as a condition precedent to the exercise of such Option or SAR or settlement of
any other Award, require from the Participant (or in the event of his or her
death, his or her legal representatives, heirs, legatees, or distributees) such
written representations, if any, concerning the holder’s intentions with regard
to the retention or disposition of the shares of Stock being acquired pursuant
to the Award and such written covenants and agreements, if any, as to the manner
of disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect. Stock or other
securities shall not be delivered pursuant to any Award until payment in full of




13

--------------------------------------------------------------------------------

 

any amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including any Exercise Price, grant price, or tax withholding) is
received by the Company.

(k)        Section 409A of the Code. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date. Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date. The applicable provisions of the Nonqualified Deferred Compensation Rules
are hereby incorporated by reference and shall control over any Plan or Award
Agreement provision in conflict therewith.

(l)        Clawback. The Plan and all Awards granted hereunder are subject to
any written clawback policies that the Company, with the approval of the Board
or an authorized committee thereof, may adopt either prior to or following the
Effective Date, including any policy adopted to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the SEC and that the Company determines should apply to Awards.
Any such policy may subject a Participant’s Awards and amounts paid or realized
with respect to Awards to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy. In the absence of such a policy, Participants shall be required to
reimburse the Company for all or a portion of any Award or any amounts paid or
profits realized with respect to any Award or the sale of shares of Stock issued
with respect to any Award as required by applicable law, including, but not
limited to, Section 304 of the Sarbanes-Oxley Act of 2002 and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and a
Participant’s acceptance of any Award granted under this Plan will constitute
such Participant’s agreement that the Company need not comply with any term,
covenant or condition of this Plan or an applicable Award Agreement to the
extent that doing so would require that the Participant reimburse the Company
for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act of 2002
and/or Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010.

(m)     Status under ERISA. The Plan shall not constitute an “employee benefit
plan” for purposes of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended.

(n)       Plan Effective Date and Term. The Plan was adopted by the Board to be
effective on the Effective Date. No Awards may be granted under the Plan on and
after the tenth anniversary of the Effective Date, which is June 6, 2028.
However, any Award granted prior to such termination (or any earlier termination
pursuant to Section 10), and the authority of the Board or Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award in accordance with the terms of the Plan,
shall extend beyond such termination until the final disposition of such Award.

10.    Amendments to the Plan and Awards. The Committee may amend, alter,
suspend, discontinue or terminate any Award or Award Agreement, the Plan or the
Committee’s authority to grant Awards without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan, including any
increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Committee action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the
Committee may otherwise, in its discretion, determine to submit other changes to
the Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under any previously granted and
outstanding Award. For purposes of clarity, any adjustments made to Awards
pursuant to Section 8 will be deemed not to materially and adversely affect the
rights of any Participant under any




14

--------------------------------------------------------------------------------

 

previously granted and outstanding Award and therefore may be made without the
consent of affected Participants. Notwithstanding the foregoing, the Committee
may amend any Award Agreement in order to (a) cause an Award to be exempt from
the Nonqualified Deferred Compensation Rules or cause an Award to comply with
the Nonqualified Deferred Compensation Rules or (b) modify any provision that
causes an Award that is intended to be classified as an “equity instrument”
under ASC Topic 718 to be classified as a liability on the Company’s financial
statements.

 

15